Citation Nr: 0123040	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  00-22 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for peripheral 
neuropathy.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
November 1971.  This appeal arises out of February and July 
1999 rating actions by the Montgomery Alabama Department of 
Veterans Affairs (VA) regional office (RO).  In May 2001, the 
veteran appeared at a video conference hearing before the 
undersigned.  The matter of entitlement to service connection 
for bilateral hearing loss will be addressed in a Remand 
which follows this decision.  


FINDINGS OF FACT

1.  The veteran served as a helicopter pilot with the 192nd 
Assault Helicopter Aviation Company in Vietnam between 
November 1970 and November 1971, and the events he describes 
he experienced are consistent with the expected experiences 
of a helicopter pilot during an armed conflict.

2.  PTSD has been diagnosed based on the stressor of 
experiences as a helicopter pilot in Vietnam the veteran 
described to a VA examining physician.  

3.  Peripheral neuropathy was not diagnosed in service or for 
many years thereafter; evidence of record does not establish 
that the veteran suffered a pertinent event, injury or 
disease in service, or that he had peripheral neuropathy or 
symptoms of peripheral neuropathy manifested during an 
applicable presumptive period.  

4.  Peripheral neuropathy has not been linked to service by 
competent medical evidence.  

5.  A skin disability was not diagnosed in service or for 
many years thereafter, and evidence of record does not 
establish that the veteran suffered a pertinent event, injury 
or disease in service, or had a skin disability or symptoms 
of a skin disability manifested during an applicable 
presumptive period.

7.  There is no competent medical evidence linking a skin 
disability to the veteran's active service.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304(f) (2000).

2.  Peripheral neuropathy was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  

3.  A skin disability was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1116, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000, 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001); together with its 
implementing regulations published at 66 Fed. Reg. 45620 
(Aug. 29, 2001) (to be codified as amended at  38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)) have been considered.  
The VCAA addressed notification requirements the VA must 
satisfy, eliminated the concept of a well-grounded claim, 
redefined the obligations of the VA with respect to the duty 
to assist, and superceded the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

Through the statement of the case, the veteran was informed 
of the criteria which must be met to establish entitlement to 
the benefits he seeks, and in that way, he has been made 
aware of the type of evidence which would be necessary to 
substantiate his claim.  He was informed of the need for 
medical evidence to support his claims, as he was asked at 
his hearing whether any doctor had linked his disability to 
service/Agent Orange exposure, (to which he replied in the 
negative).  The veteran has not indicated that there are any 
other pertinent medical records that could be obtained.  
Further, obtaining medical opinions regarding the etiology of 
the veteran's peripheral neuropathy and skin disability is 
not warranted because the evidence of record fails to 
establish that he suffered a pertinent event, injury or 
disease in service, (or that he has a disease or symptom of 
disease listed in 38 C.F.R. § 3.309 manifested during an 
applicable presumptive period), and the record otherwise 
contains sufficient competent medical evidence to decide 
these claims.  Under these circumstances, the Board concludes 
that VA has met its notice requirements and its duty to 
assist in developing the facts pertinent to this claim 
pursuant to the provisions of the VCAA and the implementing 
regulations, and that no further development in this regard 
is required. 

a. PTSD

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumptive provision applies.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  Service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link, or causal 
nexus, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2000). 

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet.App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet.App. 283 (1994).  See Fossie v. West, 
12 Vet.App. 1, 6 (1998), wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C. 1154(b); 38 
C.F.R. § 3.304(f).  If, however, the veteran was not engaged 
in combat, he must introduce corroborative evidence of his 
claimed in-service stressors."

The evidence in this case shows that the veteran served as a 
helicopter pilot with the 192nd Assault Helicopter Aviation 
Company in Vietnam between November 1970 and November 1971.  
He contends that he developed PTSD as a result of his 
experiences in this capacity.  In connection with his claim, 
he was examined for VA purposes in April 1999.  The diagnosis 
entered following this examination was PTSD, which the 
examiner described was due to the veteran's "life 
threatening and horrific war experiences."  This explanation 
referred to descriptions the veteran provided of his 
experiences in Vietnam that were set out in the body of the 
examination report.  These experiences were such as one would 
reasonably associate with those of a helicopter pilot serving 
in an assault helicopter company during an armed conflict, 
and included piloting a helicopter during an emergency crash 
landing, air lifting soldiers into combat, air lifting the 
remains of those killed in combat, and coming under mortar 
and rifle fire while engaged in flight or while in combat 
landing zones.  

Since the evidence reflects that PTSD has been diagnosed, and 
that this diagnosis has been linked by competent evidence to 
credible in-service stressful events, a reasonable basis upon 
which to establish service connection for PTSD has been 
presented.  Accordingly, service connection for PTSD is 
warranted.  

b.  Peripheral Neuropathy

The veteran contends that he developed peripheral neuropathy 
as a result of exposure to Agent Orange in service.  
Applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 38 
C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232-
243 (Nov. 2, 1999).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, the presumption is not the sole method for showing 
causation, and thereby establishing service connection.  

The veteran has testified that he first noticed symptoms of 
what years later was attributed to peripheral neuropathy, 
approximately 3 years after service, and that his symptoms 
have progressed since then.   He indicated that it was not 
until his current claim that any medical professional 
diagnosed this condition.  

In considering this claim, the Board has reviewed the 
veteran's service medical records and, as suggested by the 
veteran, they contain no complaints, findings or diagnoses 
referable to peripheral neuropathy.  Moreover, the earliest 
medical record associated with the claims file reflecting a 
diagnosis of peripheral neuropathy is the report of the March 
1999 examination conducted for VA purposes in connection with 
this claim.  While this report confirms the current presence 
of the claimed disability, it does not include any opinion 
linking peripheral neuropathy to the veteran's military 
service or to events therein.  

As stated above, in order to establish a presumption of 
service connection for peripheral neuropathy as due to 
exposure to Agent Orange, the applicable criteria require 
that the condition appear within weeks or months of exposure 
to a herbicide agent and that it resolve within two years of 
the date of onset.  The veteran contends that the condition 
for which he seeks service connection developed three years 
after his discharge from service and that it has become 
progressively worse.  This disability, as described by the 
veteran, clearly does not fit the description of peripheral 
neuropathy for which service connected may be presumed under 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, there is nothing in the veteran's claims folder, 
other than his contentions, which would tend to establish a 
medical link between any exposure to herbicide agents during 
service and the onset of peripheral neuropathy.  He has not 
identified any competent medical source from whom an opinion 
could be obtained linking in any way his peripheral 
neuropathy to service.  As was already mentioned, the person 
conducting the VA examination in 1999, did not link the 
veteran's disability to service.  With respect to the 
veteran's contentions, he is not shown to have any particular 
medical expertise.  Therefore, he is not competent to express 
an authoritative opinion regarding any medical causation of 
his disabilities.  See Grottveit v. Brown, 5 Vet.App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

The evidence does not show that the veteran has acute or 
subacute peripheral neuropathy that appeared within weeks or 
months of exposure to an herbicide agent and resolved within 
two years of the date of its onset.  Further, the veteran has 
not submitted any credible, probative medical evidence which 
demonstrates a causal link between his peripheral neuropathy 
first shown years after service, and exposure to herbicides 
in service, or otherwise to service.  Under these 
circumstances, the Board finds that a basis upon which to 
establish service connection for peripheral neuropathy has 
not been presented.  

c.  Skin Disorder

Regarding the veteran's claim for service connection for a 
skin disability, he contends that the onset of this disorder 
occurred during service, and he believes that it was due to 
his exposure to Agent Orange in Vietnam.  

The veteran's service medical records contain no mention of a 
skin problem or disorder.  Similarly, there are no 
postservice medical records reflecting the presence of any 
skin disorder, until the time of the veteran's current claim.  
In connection with this claim, the veteran was examined for 
VA purposes in March 1999, at which time he was diagnosed to 
have eczema and molluscum contagiosum.  The report of this 
examination also included a comment regarding the veteran's 
initial treatment in 1993, when he saw a dermatologist who 
provided cortisone treatment.  However, this examiner did not 
include in his report, any opinion regarding the etiology of 
these skin problems, nor did he in any way indicate that he 
was of the view that the conditions had their onset in 
service.  

The absence of any service or post service medical records 
reflecting the presence of a skin disorder until the 1990's 
is consistent with the veteran's May 2001 testimony, when he 
stated that he received no treatment for the claimed 
disability in Vietnam, and none until a few years prior to 
the hearing.  Further, the absence of any medical record 
reflecting an opinion that the veteran's skin problems were 
considered by medical professionals to be related to service 
is consistent with his testimony that "No doctor has told me 
it was caused from Vietnam, no."  

The criteria for establishing service connection for a 
particular disability, including as a consequence of exposure 
to Agent Orange have been set out above.  There is no 
competent evidence of record reflecting the presence of this 
claimed disability until many years after service, and no 
competent evidence linking the claimed disability to service.  
Likewise, the skin disabilities that have been diagnosed are 
not among those for which service connection may be presumed 
as a consequence of exposure to Agent Orange under 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309, and the veteran 
has not identified any competent source for an opinion 
linking his skin problems to exposure to Agent Orange, or 
otherwise to service.  Under these circumstances, it is the 
Board's conclusion that a basis upon which to establish 
service connection for a skin disability is not presented.  
The preponderance of the evidence is against this claim.  



ORDER

Service connection for PTSD is granted.  

Service connection for peripheral neuropathy is denied.  

Service connection for a skin disability is denied.  


REMAND

Regarding the veteran's claim for service connection for 
hearing loss, a review of his service medical records did not 
disclose the presence of that disability.  At the May 2001 
hearing before the undersigned, the veteran testified that he 
experienced a decrease in his ability to hear while in 
service.  He appeared to refer to a document that he 
described as a service medical record that reflected the 
presence of a hearing loss, but which is not associated with 
the claims file.  In any event, the veteran also testified 
that there was no postservice medical diagnosis of a hearing 
loss until shortly before he submitted his current claim.  In 
connection with this claim, the veteran was examined for VA 
purposes in April 1999, when his bilateral hearing loss was 
confirmed.  The report from this examination revealed that 
the veteran had a moderate sensorineural hearing loss in the 
right ear at frequencies above 2000 hertz, and in the left 
ear at frequencies above 1500 hertz.  The individual 
examining the veteran did not include any opinion regarding 
the etiology of the veteran's hearing loss.  However, it must 
also be observed that the veteran's military duties as a 
helicopter pilot would obviously have exposed him to 
substantial acoustic trauma in service.  In light of his 
certain exposure to acoustic trauma in service, his testimony 
describing hearing loss since service, and his current 
diagnosis of hearing loss, it is the Board's view that a 
medical opinion must be obtained to determine whether the 
current hearing loss is indeed related to service, and 
specifically to noise exposure therein.  

Although the foregoing development appears to be all that is 
necessary to decide the claim, a Remand will also give the RO 
an opportunity to satisfy itself that the provisions of the 
VCAA and its implementing regulations have been fulfilled, 
since that is primarily a function of the RO in the first 
instance.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should ask the veteran to submit the 
service medical record to which he referred at his 
May 2001 hearing as a separation examination report 
or the report of an examination conducted in 
Vietnam.  

2.  The RO should ask the veteran to identify those 
places at which he has received any treatment for 
hearing loss since service.  All VA and non-
VA/private medical records identified by the 
veteran that are not already on file, should be 
obtained, specifically including any records from 
VA facilities in Tuskegee in 1996 or 1997. 

3.  Next, the RO should arrange to have the 
veteran's claims file referred to an 
otolaryngologist for review and an opinion as to 
whether the veteran's current bilateral hearing 
loss may be etiologically related to any events in 
his military service, including noise exposure in 
his duties as a helicopter pilot.  It would be 
particularly useful if the reviewing physician 
couched the opinion in terms of whether it is 
"likely," "unlikely" or "at least as likely as 
not" that such relationship exists.  The rationale 
for any opinion offered should be set forth in the 
report provided.  In the event a current 
examination of the veteran is deemed warranted, it 
should be arranged. 

4.  The RO must also ensure that any further 
notification and development actions required by 
the Veterans Claims Assistance Act of 2000, are 
completed. 

5.  Next, the RO should review the claim of service 
connection for hearing loss.  If it remains denied, 
the veteran and his representative should be 
provided an appropriate supplemental statement of 
the case and given the opportunity to respond.  The 
case should then be returned to the Board for 
further appellate review. 

No further action by the veteran is necessary, until he is 
notified.  He has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 



